Citation Nr: 0023771	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-08 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.

2.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to May 
1969, September 1973 to February 1979 and June 1987 to 
September 1996 with an unverified period of active service 
from February 1971 to September 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Albuquerque, New 
Mexico, which granted service connection for the veteran's 
left knee disability, and assigned it a 10 percent disability 
evaluation, effective October 1, 1996, and a January 1999 
decision which denied an increased evaluation for the 
veteran's right knee disability, evaluated as 10 percent 
disabling.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded pursuant to 38 U.S.C.A. § 5107(a) as 
they are plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Here, the veteran's 
contentions concerning the severity of his left and right 
knee disabilities (within the competence of a lay party to 
report) are sufficient to well ground his claims.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a).  Such 
duty to assist is neither optional nor discretionary, and it 
includes obtaining an adequate VA examination.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
duty to assist includes a thorough and contemporaneous 
medical examination, taking into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability is a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121 (1991).

On initial review of the claims folder, the Board finds that 
additional development is necessary prior to rendering a 
decision in the current appeal.  In particular, the criteria 
applicable to evaluate the veteran's left and right knee 
disabilities include diagnostic codes which are based on 
range of motion.  As such, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 must also be considered.  VAOPGCPREC 
36-97 and VAOPGCPREC 9-98.  Accordingly, examinations upon 
which the rating decision is based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
In this case, the Board finds that the most recent VA 
examination in December 1998 did not adequately address the 
functional impairment which results from the veteran's left 
and right knee disabilities, to include any functional 
impairment due to pain.  DeLuca, 8 Vet. App. at 202.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims, the case is 
REMANDED for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his left 
and right knee disabilities since 
December 1998.  After securing any 
necessary releases, the RO should obtain 
copies of all VA and private treatment 
records (not already of record), for 
association with the claims folder.

2.  The veteran should be afforded an 
examination by an appropriate specialist 
in order to determine the severity of his 
left and right knee disabilities.  The 
claims folder must be made available to 
the examiner.  All necessary testing 
should be conducted.  The examination 
report should contain a full description 
of the veteran's symptoms, clinical 
findings, and associated functional 
impairment.  The examiner should state 
whether or not the right or left knee 
disabilities cause weakened movement, 
excess fatigability, and incoordination, 
and if so, the severity of these 
manifestations.  The examiner should also 
report in degrees the functional range of 
motion, i.e., that motion the veteran can 
achieve without pain, for each knee.  The 
examiner should provide opinions as to 
the nature and severity of any functional 
impairment due to the veteran's left knee 
disability and his right knee disability, 
including any functional impairment due 
to pain "on use or due to flare ups."

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
above development has been accomplished.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4  Thereafter, the RO should readjudicate 
the veteran's claims for entitlement to 
an evaluation in excess of 10 percent for 
a left knee disability and entitlement to 
an increased evaluation for a right knee 
disability, currently evaluated as 10 
percent disabling.  The RO decision 
should reflect consideration of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.

If any benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran and his representative an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


